DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  a display device, comprising:  
a substrate comprising a display region comprising a plurality of pixels; 
a sensing region provided in at least one region of the display region; 
a circuit element layer disposed on the substrate, the circuit element layer comprising a plurality of conductive layers;
a light emitting element layer provided on the circuit element layer, the light emitting element layer comprising a plurality of light emitting elements; and
a sensor layer disposed on the substrate, 
wherein the sensor laver comprises a plurality of photo sensor units, 
wherein each of the photo sensor units comprises a plurality of sensor pixels,
wherein the plurality of sensor pixels included in each of the photo sensor units are spaced apart from each other by a same pitch,
wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns, and
wherein at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor.

As to claim 20, this claim is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/09/2021